DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Response to Arguments  
Applicant’s arguments with respect to the Drawing Objections & 112(a) Rejection have been fully considered and are persuasive. The previous drawing objections & 112(a) rejection has been withdrawn. However, a new Drawing Objection is raised in the current Office Action.
Regarding the “Allowable Subject Matter” – 
Examiner notes that after further consideration, the previously objected claims reciting “allowable subject matter” is now rejected in view of Crecelius (US 2015/0075884) – see current rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one ancillary component” recited in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Crecelius (US 2015/0075884) in view of Jin (US 2018/0354354). 
Regarding Claim 31, Crecelius discloses an auxiliary power system for providing primary, secondary, OR supplemental electrical energy to a vehicle [operational mode in which motive power for a vehicle is solely derived from electric energy stored in a battery] (Abstract), the system comprising: 
an auxiliary power unit [100], wherein the auxiliary power unit [100] comprises a generator [103] and an electrical power condition circuit [motor driving circuitry] (FIG. 1, Claim 1); and 
an ancillary component for electrically coupling the auxiliary power unit with an electric drive motor [Claim 1: input to accept charging electric power] of the vehicle [20], wherein one or more wheels [wheels shown in FIG. 2] of the vehicle receive power from the electric drive motor (FIG. 1-2, Claim 1; an electric power converter functionally connected to the rechargeable battery pack and the rotary electric motor/generator, comprising motor driving circuitry that converts battery electric power output from the rechargeable battery pack into motor electric power input to the rotary electric motor/generator), 
wherein the auxiliary power system is retrofittable in relation to the vehicle [An electric hybrid drive for retrofitting to internal combustion automobiles], whereby the vehicle is converted to a series hybrid vehicle [The coordination comprises controlling rotary electric motor/generator 210 to supply additional torque to the output shaft of the automatic transmission when desired] (FIG. 3, Abstract, Claim 1, ¶ [0023-0024]).

Crecelius does not discloses:
a gas-turbine engine, a generator coupled to the gas-turbine engine.
Jin teaches:
a gas-turbine engine [gas turbine] and a generator [4] coupled to the gas-turbine engine [gas turbine] (FIG. 1, ¶ [0007], Abstract; A combustion gas turbine is adopted in the extended range electric passenger vehicle as power source).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Jin’s gas turbine engine to be coupled in Jin’s generator. One would be motivated to do since a combustion gas turbine has advantages of extremely large power density, smooth running and low noise (Refer to Jin ¶ [0028-0031]). 
Regarding Claim 40, Crecelius discloses a method of fabricating an auxiliary power system for providing primary, to a vehicle [operational mode in which motive power for a vehicle is solely derived from electric energy stored in a battery] (Abstract), the method comprising: 
providing an auxiliary power unit [100], wherein the auxiliary power unit [100] comprises a generator [103] and an electrical power condition circuit [motor driving circuitry] (FIG. 1-2, Claim 1); and 
providing an ancillary component for electrically coupling the auxiliary power unit with an electric drive motor [Claim 1: input to accept charging electric power] of the vehicle, wherein one or more wheels  [wheels shown in FIG. 2] of the vehicle receive power from the electric drive motor (FIG. 1-2, Claim 1; an electric power converter functionally connected to the rechargeable battery pack and the rotary electric motor/generator, comprising motor driving circuitry that converts battery electric power output from the rechargeable battery pack into motor electric power input to the rotary electric motor/generator),
wherein the auxiliary power system is retrofittable in relation to the vehicle [An electric hybrid drive for retrofitting to internal combustion automobiles], whereby the vehicle is converted to a series hybrid vehicle [The coordination comprises controlling rotary electric motor/generator 210 to supply additional torque to the output shaft of the automatic transmission when desired] (FIG. 3, Abstract, Claim 1, ¶ [0023-0024]).

Crecelius does not discloses:
a gas-turbine engine, a generator coupled to the gas-turbine engine.
Jin teaches:
a gas-turbine engine [gas turbine] and a generator [4] coupled to the gas-turbine engine [gas turbine] (FIG. 1, ¶ [0007], Abstract; A combustion gas turbine is adopted in the extended range electric passenger vehicle as power source).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Jin’s gas turbine engine to be coupled in Jin’s generator. One would be motivated to do since a combustion gas turbine has advantages of extremely large power density, smooth running and low noise (Jin ¶ [0028-0031]). 
Claims 33-34, 36-39 & 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Crecelius (US 2015/0075884) in view of Jin (US 2018/0354354) according to Claim 31 & 40 and in further view of Buiel (US 2017/0256957).
Regarding Claim 33, Crecelius in view of Jin disclose the system of claim 31.
Crecelius in view of Jin do not disclose wherein the electrical power condition circuit comprises: a rectifier and capacitance circuit; and a battery-management system, wherein the battery-management system prevents overvoltage and over-current conditions.
Buiel teaches wherein the electrical power condition circuit comprises: a rectifier [708] and capacitance circuit [709, 743, 745, 746]; and a battery-management system [70], wherein the battery-management system prevents overvoltage and over-current conditions [761] (FIG. 7, ¶ [0062], ¶ [0071]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Buiel’s electrical power condition circuit into Crecelius in view of Jin system. One would be motivated to do so to protect the system from over voltages. 
 Regarding Claim 34, Jin in view of Crecelius disclose the system of claim 33.
Crecelius in view of Jin do not disclose further comprising an alternate power source for the electric drive motor, wherein the alternate power source comprises: a battery pack wherein the battery pack is linked to a diode isolation circuit.
Buiel teaches further comprising an alternate power source for the electric drive motor, wherein the alternate power source comprises: a battery pack [750] wherein the battery pack is linked to a diode isolation circuit [752, 754] (FIG. 7, ¶ [0062-0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Crecelius’s electrical power condition circuit into Crecelius in view of Jin. One would be motivated to do so to restrict current from flowing in the opposite direction. 
Regarding Claim 36, Jin in view of Crecelius disclose the system of claim 34.
Crecelius in view of Jin do not disclose wherein the ancillary component comprises: a second diode isolation circuit, wherein the diode isolation circuit is positioned between the electrical power condition circuit, the battery pack, and the electric drive motor; and 2Application No.: 15/825,011either a DC-to-AC converter or a DC-to-DC step-down converter.
Buiel teaches wherein the ancillary component comprises: a second diode isolation circuit [722, 723], wherein the diode isolation circuit is positioned between the electrical power condition circuit [752, 754], the battery pack [750], and the electric drive motor [715]; and 2Application No.: 15/825,011either a DC-to-AC converter or a DC-to-DC step-down converter [708] (FIG. 7, ¶ [0062-0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Crecelius’s electrical power condition circuit into Crecelius in view of Jin. One would be motivated to do so to direct current/voltage as necessary. 
Regarding Claim 37, Crecelius in view of Jin disclose the system of claim 36.
Crecelius discloses wherein the battery pack [221] comprises a link configuration for providing power to the vehicle [by 222], wherein the link configuration comprises an electrical link to the electric drive motor [210] (FIG. 2, Claim 22). 
Regarding Claim 38, Crecelius in view of Jin disclose the system of claim 37.
Crecelius discloses wherein one or both of the auxiliary power unit [100] and the battery pack [221] provide power to the electric drive motor [210]; wherein the generator [103] of the auxiliary power unit [100] provides power to the electric drive motor as a series hybrid; and wherein the battery pack [221] provides power to the electric drive motor [210] (FIG. 1, ¶ [0015]).

Regarding Claim 39, Crecelius in view of Jin disclose the system of claim 38.
Crecelius discloses wherein the electric drive motor is mechanically linked to the one or more wheels of the vehicle by at least one of a mechanical drive shaft, a geared transmission, a torque converter, a geared differential, and combinations thereof (FIG. 1, ¶ [0034]).
Regarding Claim 42, Jin in view of Crecelius disclose the method of claim 40.
Crecelius in view of Jin do not disclose wherein the electrical power condition circuit comprises: a rectifier and capacitance circuit; a battery-management system, wherein the battery-management system prevents overvoltage and over-current conditions.
Buiel teaches wherein the electrical power condition circuit comprises: a rectifier [708] and capacitance circuit [709, 743, 745, 746]; and a battery-management system [70], wherein the battery-management system prevents overvoltage and over-current conditions [761] (FIG. 7, ¶ [0062], ¶ [0071]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Buiel’s electrical power condition circuit into Crecelius in view of Jin. One would be motivated to do so to protect the system from over voltages. 
Regarding Claim 43, Jin in view of Crecelius disclose the method of claim 42.
Crecelius in view of Jin do not disclose further comprising an alternate power source for the electric drive motor, wherein the alternate power source comprises: a battery pack wherein the battery pack is linked to a diode isolation circuit.
Buiel teaches further comprising an alternate power source for the electric drive motor, wherein the alternate power source comprises: a battery pack [750] wherein the battery pack is linked to a diode isolation circuit [752, 754] (FIG. 7, ¶ [0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Buiel’s electrical power condition circuit into Crecelius in view of Jin. One would be motivated to do so to restrict current from flowing in the opposite direction. 




Regarding Claim 44, Jin in view of Crecelius disclose the method of claim 43.
Crecelius in view of Jin do not disclose wherein the ancillary component comprises: a second diode isolation circuit, wherein the diode isolation circuit is positioned between the electrical power condition circuit, the battery pack, and the electric drive motor; and either a DC-to-AC converter or AC-to-DC converter step-down converter.
Buiel teaches wherein the ancillary component comprises: a second diode isolation circuit [722, 723], wherein the diode isolation circuit is positioned between the electrical power condition circuit [752, 754], the battery pack [750], and the electric drive motor [715]; and 2Application No.: 15/825,011either a DC-to-AC converter or a DC-to-DC step-down converter [708] (FIG. 7, ¶ [0062-0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Crecelius’s electrical power condition circuit into Crecelius in view of Jin. One would be motivated to do so to direct current/voltage as necessary. 
Regarding Claim 45, Crecelius in view of Jin disclose the method of claim 44.
Crecelius discloses wherein the battery pack [221] comprises a link configuration for providing power to the vehicle [by 222], wherein the link configuration comprises an electrical link to the electric drive motor [210] (FIG. 2, Claim 22).
Regarding Claim 46, Crecelius in view of Jin disclose the method of claim 45,
Crecelius discloses wherein one or both of the auxiliary power unit [100] and the battery pack [221] provide power to the electric drive motor [210]; wherein the generator [103] of the auxiliary power unit [100] provides power to the electric drive motor as a series hybrid; and wherein the battery pack [221] provides power to the electric drive motor [210] (FIG. 1, ¶ [0015]).
Regarding Claim 47, Crecelius in view of Jin disclose the method of claim 46.
Crecelius discloses wherein the electric drive motor is mechanically linked to the one or more wheels of the vehicle by at least one of a mechanical drive shaft, a geared transmission, a torque converter, a geared differential, or combinations thereof (FIG. 1, ¶ [0015])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832